Title: From James Madison to John Armstrong, [29 December] 1813
From: Madison, James
To: Armstrong, John


        
          [29 December 1813]
        
        Besides the answer to Genl. McClure, it may be proper to instruct Genl. Wilkinson to say frankly to Prevost that the burning of Newark was the effect of misapprehension in the officer, not an order from the Govt. This may be done in terms neither authorizing an inference that the measure exceeds a just retaliation, nor precluding a reflection on the facility with which a perseverance of the Enemy in a system of conflagration may be made reciprocal. A desire to put an end to such an aggravation of the evils of war is a sufficient explanation of the disavowal.
      